                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION




WALTER LEE JONES-BEY,

        Plaintiff,

v.                                                                   Case No. 17-12545

JPAY INC., RYAN SHAPIRO,                                            HON. AVERN COHN
SECURUS TECHNOLOGIES, INC.,
and RICK SMITH,

     Defendants.
______________________________/


                       MEMORANDUM AND ORDER
           ADOPTING REPORT AND RECOMMENDATION (ECF No. 69)
                                  AND
     GRANTING DEFENDANTS’ MOTION TO COMPEL ARBITRATION (ECF No. 58)
                                  AND
      DENYING AS MOOT PLAINTIFF’S MOTION TO SUPPLEMENT PLEADINGS
                              (ECF No. 66)
                                  AND
                           DISMISSING CASE

                                            I.

        This is a consumer rights case brought by a prisoner. Plaintiff Walter Lee Jones-

Bey, proceeding pro se and in forma pauperis, names JPay, Ryan Shapiro, Securus

Technologies, and Rick Smith as defendants. In broad terms, plaintiff’s claims arise of

his April 2017 purchase and receipt of a JP5mini Tablet. He asserts statutory claims for

breach of warranty and violation of the Michigan Consumer Protection Act and state law

tort claims. The matter has been referred to a magistrate judge for pretrial proceedings.

(ECF No. 14).
       Defendants filed a motion to compel arbitration or to dismiss. (ECF No. 58) The

magistrate judge issued a report and recommendation (MJRR), recommending that the

motion be compel arbitration be granted and that defendant’s arguments for dismissal

need not be considered. (ECF No. 69). Neither party has objected to the MJRR and

the time for filing objections has passed.

                                             II.

       The failure to file objections to the MJRR waives any further right to appeal.

Smith v. Detroit Federation of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

Likewise, the failure to object to the MJRR releases the Court from its duty to

independently review the motions. Thomas v. Arn, 474 U.S. 140, 149 (1985).

However, the Court has reviewed the MJRR and agrees with the magistrate judge.

                                             III.

       The findings and conclusions of the magistrate judge are adopted as the findings

and conclusions of the Court. Defendant’s motion to compel arbitration is GRANTED.

In light of this determination, plaintiff’s pending motion to supplement pleadings is

DENIED AS MOOT. This case is DISMISSED.

       SO ORDERED.




                                                    ________________________________
                                                    S/AVERN COHN
                                                    UNITED STATES DISTRICT JUDGE

Dated: November 26, 2019
      Detroit, Michigan


                                              2
